Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on September 29, 2022 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No. US 2018/0244175 A1) in view of Tsuda (US 20140327752 A1). 

Regarding claim 1, Tan discloses a vehicle, comprising: a sensor (sensors 62); a moveable display (Figs. 13-18: display locations P1, P2, P3, P4, P5 and P6); and a controller configured to: determine a location of each occupant within the vehicle (¶0055: The rear seat occupancy sensors 62 are located within a rear seat assembly within the vehicle 10 and provide the controller 66 with information relating to the presence and locations of passengers on the rear seat assembly), determine, based on the location of each occupant within the vehicle, an optimal location of the movable display, and move, the moveable display to the optimal location (¶¶0068-0069: The controller 66 is configured such that in the position saving mode, each of the first occupant V1 and the second occupant V2 can designate an optimal display location of the display (one of display locations P1, P2, P3, P4, P5 and P6)...the controller 66 is configured such that in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location, and in response to the second occupant V2 selecting the second relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location).
Tan does not explicitly disclose determine a quantity of occupants within the vehicle.
However, Tsuda discloses determine a quantity of occupants within the vehicle (abstract: a number of occupants in the vehicle compartment as determined based on the image signals). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan by utilizing determining a quantity of occupants within the vehicle, as taught by Tsuda, for determining the number of occupants in a vehicle compartment (Tsuda: ¶0002). 
Regarding claim 2, Tan in view of Tsuda discloses the vehicle of claim 1. Tan further discloses  wherein the sensor comprises a camera (¶0057: camera 68). 
Regarding claim 3, Tan in view of Tsuda discloses the vehicle of claim 1. Tan further discloses wherein the location comprises a seat within the vehicle (¶¶0055, 0057: The optional camera 68 can be installed to any of a variety of locations and is configured to provide image information regarding the position and orientation of the vehicle seat assembly 42).
Regarding claim 8. Tan in view of Tsuda discloses the vehicle of claim 1. Tan further discloses wherein the positioning system comprises an actuator in communication with the controller, wherein the actuator is configured to move the moveable display (¶¶0068-0069: The controller 66 is configured such that in the position saving mode, each of the first occupant V1 and the second occupant V2 can designate an optimal display location of the display (one of display locations P1, P2, P3, P4, P5 and P6)...the controller 66 is configured such that in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location, and in response to the second occupant V2 selecting the second relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location).  

Regarding claim 11, Tan discloses a vehicle, comprising: at least one sensor (sensors 62); a plurality of moveable displays (Figs. 13-18: display locations P1, P2, P3, P4, P5 and P6); and a controller configured to: determine a location of each of the occupants within the vehicle (¶0055: The rear seat occupancy sensors 62 are located within a rear seat assembly within the vehicle 10 and provide the controller 66 with information relating to the presence and locations of passengers on the rear seat assembly), determine an optimal location for each of the movable displays in the plurality of movable displays, based on the location of each occupant within the vehicle, and move each of the movable displays in the plurality of moveable displays to the corresponding optimal location (¶¶0068-0069: The controller 66 is configured such that in the position saving mode, each of the first occupant V1 and the second occupant V2 can designate an optimal display location of the display (one of display locations P1, P2, P3, P4, P5 and P6)...the controller 66 is configured such that in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location, and in response to the second occupant V2 selecting the second relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location).
Tan does not explicitly disclose determine a quantity of occupants within the vehicle.

 However, Tsuda discloses determine a quantity of occupants within the vehicle (abstract: a number of occupants in the vehicle compartment as determined based on the image signals). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan by utilizing determining a quantity of occupants within the vehicle, as taught by Tsuda, for determining the number of occupants in a vehicle compartment (Tsuda: ¶0002). 
Regarding claim 12, Tan in view of Tsuda discloses the vehicle of claim 11. Tan further discloses wherein the at least one sensor comprises a camera (¶0057: camera 68). 
Regarding claim 13, Tan in view of Tsuda discloses the vehicle of claim 11. Tan further discloses wherein the location of the one or more occupants comprises one or more seats within the vehicle in which the one or more occupants are located (¶¶0055, 0057: The optional camera 68 can be installed to any of a variety of locations and is configured to provide image information regarding the position and orientation of the vehicle seat assembly 42).
Regarding claim 16, Tan in view of Tsuda discloses the vehicle of claim 15. Tan further discloses one or more actuators in communication with the controller, wherein the one or more actuators are configured to move the plurality of moveable displays (¶¶0068-0069: The controller 66 is configured such that in the position saving mode, each of the first occupant V1 and the second occupant V2 can designate an optimal display location of the display (one of display locations P1, P2, P3, P4, P5 and P6)...the controller 66 is configured such that in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location, and in response to the second occupant V2 selecting the second relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location).  
Regarding claim 19, Tan discloses a method, comprising: determining, by a sensor (sensors 62), a location of occupants within a vehicle (¶0055: The rear seat occupancy sensors 62 are located within a rear seat assembly within the vehicle 10 and provide the controller 66 with information relating to the presence and locations of passengers on the rear seat assembly); determining, by a controller, an optimal location for a moveable display, based on the location of each occupant within the vehicle, and moving the moveable display within the vehicle to the optimal location (¶¶0068-0069: The controller 66 is configured such that in the position saving mode, each of the first occupant V1 and the second occupant V2 can designate an optimal display location of the display (one of display locations P1, P2, P3, P4, P5 and P6)...the controller 66 is configured such that in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location, and in response to the second occupant V2 selecting the second relaxation setting via the control panel 60, the controller 66 operates the display to display image and/or video content at the corresponding optimal displaying location).
Tan does not explicitly disclose determine a quantity of occupants within the vehicle.
However, Tsuda discloses determine a quantity of occupants within the vehicle (abstract: a number of occupants in the vehicle compartment as determined based on the image signals). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan by utilizing determining a quantity of occupants within the vehicle, as taught by Tsuda, for determining the number of occupants in a vehicle compartment (Tsuda: ¶0002). 
Claim(s) 4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No. US 2018/0244175 A1) in view of Tsuda (US 20140327752 A1) as applied to claim 1, and further in view of Li et al. (Pub. No. US 2011/0050729 A1).

Regarding claim 4, Tan in view of Tsuda does not explicitly disclose wherein the controller is configured to delay, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time.
However, Li discloses wherein the controller is configured to delay, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time (¶0025: process 100 includes a delay mechanism that adjusts the display only after the eyelevel line changes in direction for a time interval longer than a predetermined value, e.g., three seconds).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tan in view of Tsuda by utilizing wherein the controller is configured to delay, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time as taught by Li, such that sudden and short movement of viewer will be filtered out and not cause the display to rotate, thereby substantially eliminating the jittering of the display (Li: ¶0025). 

Regarding claim 14, Tan in view of Tsuda does not explicitly disclose the controller is configured to delay, after determining the location of the one or more occupants within the vehicle, movement of the plurality of moveable displays for a predetermined period of time.
However, Li discloses the controller is configured to delay, after determining the location of the one or more occupants within the vehicle, movement of the plurality of moveable displays for a predetermined period of time (¶0025: process 100 includes a delay mechanism that adjusts the display only after the eyelevel line changes in direction for a time interval longer than a predetermined value, e.g., three seconds).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tan in view of Tsuda by utilizing the controller is configured to delay, after determining the location of the one or more occupants within the vehicle, movement of the plurality of moveable displays for a predetermined period of time as taught by Li, such that sudden and short movement of viewer will be filtered out and not cause the display to rotate, thereby substantially eliminating the jittering of the display (Li: ¶0025). 

Regarding claim 20, Tan in view of Tsuda does not explicitly disclose delaying, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time.
However, Li discloses delaying, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time (¶0025: process 100 includes a delay mechanism that adjusts the display only after the eyelevel line changes in direction for a time interval longer than a predetermined value, e.g., three seconds).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tan in view of Tsuda by utilizing  delaying, after determining the location of the occupant within the vehicle, movement of the moveable display for a predetermined period of time as taught by Li, such that sudden and short movement of viewer will be filtered out and not cause the display to rotate, thereby substantially eliminating the jittering of the display (Li: ¶0025). 

Claim(s) 5-7, 9, 10, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No. US 2018/0244175 A1) in view of Tsuda (US 20140327752 A1) as applied to claim 1, and further in view of Lian et al. (Pub. No. US 2022/0144085 A1).
Regarding claim 5, Tan in view of Tsuda does not explicitly disclose a positioning system attached to the moveable display and configured to move the moveable display.
However, Lian discloses  a positioning system attached to the moveable display and configured to move the moveable display (Figs. 1, 2: ¶¶0067: a driving mechanism [elements 12-18] configured to drive display screen).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Tsuda by utilizing  a positioning system attached to the moveable display and configured to move the moveable display, as taught by Lian, for providing a positioning system attached to the moveable display and configured to move the moveable display (Lian: ¶0006). 
Regarding claim 6, Tan in view of Tsuda does not explicitly disclose wherein the positioning system comprises a track, wherein the moveable display is attached to the track and is moveable about the track.  
However, Lian discloses wherein the positioning system comprises a track, wherein the moveable display is attached to the track and is moveable about the track (¶0066-0068: a lower guide rail 22 and an upper guide rail 23). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 7, Tan in view of Tsuda does not explicitly disclose wherein the positioning system comprises a pedestal configured to attach the moveable display to the track. 
 
However, Lian discloses wherein the positioning system comprises a pedestal configured to attach the moveable display to the track (Figs. 1, 2, elements 12, 22, 23). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 9, Tan in view of Tsuda does not explicitly disclose wherein the positioning system comprises a docking station.  
However, Lian discloses  wherein the positioning system comprises a docking station (Figs. 1, 2, elements 12, 22, 23). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 10, Tan in view of Tsuda does not explicitly disclose wherein the docking station is associated with a seat location within the vehicle.
However, Lian discloses wherein the docking station is associated with a seat location within the vehicle (¶0106: the display screen 2 and the display screen 3 may also be tiled before being moved, and to switch from the initial position to this mode, one only needs to move the display screen 2 rightward by means of the longitudinal guide rail. In this case, more display screens can be used by the passenger in the front passenger seat). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 15, Tan in view of Tsuda does not explicitly disclose a track, wherein the plurality of moveable displays are attached to the track and are moveable about the track.
However, Lian discloses a track, wherein the plurality of moveable displays are attached to the track and are moveable about the track (¶0066-0068: a lower guide rail 22 and an upper guide rail 23). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 17, Tan in view of Tsuda does not explicitly disclose wherein the track comprises one or more docking stations.
However, Lian discloses wherein the track comprises one or more docking stations (Figs. 1, 2, elements 12, 22, 23). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 18, Tan in view of Tsuda does not explicitly disclose wherein the one or more docking stations are associated with seat locations within the vehicle.
However, Lian discloses wherein the one or more docking stations are associated with seat locations within the vehicle (¶0106: the display screen 2 and the display screen 3 may also be tiled before being moved, and to switch from the initial position to this mode, one only needs to move the display screen 2 rightward by means of the longitudinal guide rail. In this case, more display screens can be used by the passenger in the front passenger seat). The motivation statement set forth above with respect to claim 5 applies here. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488